DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant submitted amendments to the claims on 02/28/2022. Claims 1-7 are amended and have caused for the withdrawal of the claim interpretation under 35 USC 112(f). Applicant has submitted a terminal disclaimer on 02/28/2022 which has caused for the withdrawal of the double patenting rejection.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4,and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro et al (US PUB. 20170235293, herein Shapiro) in further view of Hasebe et al (US PUB. 20030216830, herein Hasebe).

	Regarding claim 1, Shapiro teaches A machining route display device for displaying a machining route (0073 “using cameras to provide images of, for example, the CNC machine 100, the material being operated on by the CNC machine, the environment of the CNC machine 100 (if there is debris accumulating or smoke present), or any combination of these. These cameras can then route their output to a computer for processing…viewing the CNC machine 100 in operation and analyzing the image data”) in a laser machine for laser machining a workpiece with a laser output from a laser machining head while relatively moving the laser machining head and the workpiece with at least one drive shaft (0053 “The head 160, in some implementations, can be configured to include a combination of optics, electronics, and mechanical systems that can, in response to commands, cause a laser beam or electromagnetic radiation to be delivered to cut or engrave the material 140” 0180-0181), the device comprising: 
	a processor (0013) configured to: 
acquire positional information of the at least one drive shaft for each predefined control cycle (0055 “the position and orientation of the optical elements inside the head 160 can be varied to adjust the position, angle, or focal point of a laser beam. For example, mirrors can be shifted or rotated, lenses translated, etc. The head 160 can be mounted on a translation rail 170 that is used to move the head 160 throughout the enclosure.”, 0189-0191); 
calculate a coordinate value of the laser machining head from the positional information of the at least one drive shaft (0055, 0074 “Cameras can be mounted inside the CNC machine 100 to acquire image data during operation of the CNC machine 100…graphic overlays of data superimposed upon the image such as GPS coordinates,”, the coordinate information based on the position is found and displayed) and machine configuration information of the laser machine (0081 “for a CNC machine 100 that is a laser cutter, the laser can be instructed to reduce or increase power or turn off. Also, the updated instructions can include different parameters for motion plan calculation, or making changes to an existing motion plan, which could change the motion of the head”), 
acquire first data relating to the laser machining (0133 “to determine a minimum power to make a cut with a laser cutter, cuts of increasing power can be made until the material 140 is penetrated. Cuts of lower power can be measured for cases in which the user wishes to mark but not penetrate the surface. The camera can also capture how cuts at different power levels, speeds, and so on, will look like. For example, light-color plywood may get slightly darker when the laser is activated at 20% power at maximum speed.” the laser output value corresponds to the first data), 
acquire second data relating to the laser machining (0092 0148 “A detector can detect the light reflected off a surface.”, the detected reflected light corresponds to the second data), 
set at least one of a display [color] of the first data (0133 “With a camera, calibration passes can be made over the material 140 to determine appropriate settings for the desired task. In one implementation, to determine a minimum power to make a cut with a laser cutter…The camera can also capture how cuts at different power levels, speeds, and so on, will look like…With a camera, the resulting visual appearance of the material 140 can be determined”) [and a shade of the display color as a display format of the first data, wherein the shade of the display color along the machining route corresponds to a level of magnitude of the first data], 
set at least one of a display [color] of the second data (0092 “The cameras can also detect scattered light, for example if a user is attempting to cut a reflective material.”, 0162) [and a shade of the display color as a display format of the second data, wherein the shade of the display color along the machining route corresponds to a level of magnitude of the second data], 
display the machining route based on coordinate values of the laser machining head calculated by the laser machining head coordinate calculator (0073 “using cameras to provide images of, for example, the CNC machine 100, the material being operated on by the CNC machine, the environment of the CNC machine 100 (if there is debris accumulating or smoke present), or any combination of these. These cameras can then route their output to a computer for processing…viewing the CNC machine 100 in operation and analyzing the image data”, 0074 “Cameras can be mounted inside the CNC machine 100 to acquire image data during operation of the CNC machine 100…graphic overlays of data superimposed upon the image such as GPS coordinates,”) and the display formats of the first and second data (0133, 0092 0162). 
Shapiro does not teach display color of the first data, and a shade of the display color as a display format of the first data, wherein the shade of the display color along the machining route corresponds to a level of magnitude of the first data, display [color] of the second data, and a shade of the display color as a display format of the second data, wherein the shade of the display color along the machining route corresponds to a level of magnitude of the second data, wherein at least one of the display color of the first data and the shade of the display color of the first data is changed in accordance with the acquired first data and at least one of the display color of the second data and the shade of the display color of the second data is changed in accordance with the acquired second data.
Hasebe teaches display color of the first data (first data is taught by Shapiro as shown above) and a shade of the display color as a display format of the first data (0018 “gradation of color brightness according to the magnitude of a curvature radius is also preferably employed”), wherein the shade of the display color along the machining route corresponds to a level of magnitude of the first data (0076 “display property is given in the form of display colors.”, 0078 “Specifically, three colors A, B, and C are different shades of blue (blues with different saturation or of brightness), representing downward projection with more intensified brightness for smaller curvature radii R”, the level of magnitude of the downward projection determines the shade of the display color). 
display color of the second data (second data is taught by Shapiro) and a shade of the display color as a display format of the second data (0104 “At S23, a movement direction of a minute segment relative to the specific axis is evaluated so as to determine whether the movement directs in a negative, positive, or zero direction. Subsequently, a display color is determined (S24), and the tool locus is displayed in color which is discriminatively determined according to a movement direction,”, colors are also determined for another data format), wherein the shade of the display color along the machining route corresponds to a level of magnitude of the second data (0078 “three colors A, B, and C are different shades of blue (blues with different saturation or of brightness), representing downward projection with more intensified brightness for smaller curvature radii R, and the remaining two colors D and E are similarly red of different brightness, representing upward projection with more intensified brightness for smaller curvature radii R.”)
wherein at least one of the display color of the first data and the shade of the display color of the first data is changed in accordance with the acquired first data (0018, 0076, 0078, fig 7) and at least one of the display color of the second data and the shade of the display color of the second data is changed in accordance with the acquired second data (0104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the laser head route displaying teachings of Shapiro with the NC machining color based displaying of route data teachings of Hasebe since both references are directed to displaying routing of similar types of machinery serving similar effecting of workpieces and because the coloring techniques of Hasebe allow for ready detection of a position with a potential machining defect (0037). 

Regarding claim 2, Shapiro and Hasebe teach the machining route display device according to claim 1.
Shapiro further teaches wherein the first data acquired by the processor is a laser output value of the laser outputted from the laser machining head (0133 “to determine a minimum power to make a cut with a laser cutter, cuts of increasing power can be made until the material 140 is penetrated. Cuts of lower power can be measured for cases in which the user wishes to mark but not penetrate the surface. The camera can also capture how cuts at different power levels, speeds, and so on, will look like. For example, light-color plywood may get slightly darker when the laser is activated at 20% power at maximum speed.”), 
and the second data acquired by the processor is reflected light reflected by the laser on the workpiece (0092 “The cameras can also detect scattered light, for example if a user is attempting to cut a reflective material.”, 0148).  

Regarding claim 4, Shapiro and Hasebe teach the machining route display device according to claim 1.
Shapiro and Hasebe further teach wherein the processor is further configured to acquire third data (Hasebe, 0133 “XYZ axial data is all input from an NC data input section 10, and sent to a locus data extraction section 11. In the locus data extraction section 11, only tool locus data is extracted from the XYZ axial data to thereby eliminate other control data. The extracted tool locus data is supplied to a locus data analyzing section 12, where desired display property is imparted thereto” 0135 “a tool locus is displayed like a contour line in a manner of being discriminated by color”, 0164, the data being displayed with color corresponds to a third data) related to the laser machining (Shapiro 0053), 
set at least one of a display color of the third data and a shade of the display color as a display format of the third data (Hasebe, 0135 “a tool locus is displayed like a contour line in a manner of being discriminated by color”, 0164, the data being displayed corresponds to a third data), wherein the shade of the display color along the machining route corresponds to a level of magnitude of the third data (Hasebe 0078)
display the machining route based on the coordinate values of the laser machining head (Shapiro 0055, 0074) and the display formats (Hasebe 0018, 0076, 0104)of the first data (Shapiro 0133), the second data (Shapiro 0092 00148), and the third data (Hasebe 0135 0164), 
and at least one of the display color of the third data and the shade of the display color is changed in accordance with the acquired third data (Hasebe, 0135 “a tool locus is displayed like a contour line in a manner of being discriminated by color”, 0164, fig. 26 S8).

Regarding claim 6, Shapiro and Hasebe teach the machining route display device according to claim 2.
Shapiro teaches wherein the laser output value acquired by the processor is a laser output command value of the laser machining head obtained from a machining program, an actual laser output value of the laser machining head obtained using a laser power sensor, or a difference between the laser output command value and the actual laser output value (0133 “to determine a minimum power to make a cut with a laser cutter, cuts of increasing power can be made until the material 140 is penetrated.”, 001 “for a CNC machine 100 that is a laser cutter, the laser can be instructed to reduce or increase power or turn off.”, 0003, 0190 Laser output command of laser machining head obtained from a machining program is the laser output value). 

Regarding claim 7, Shapiro and Hasebe teach the machining route display device according to claim 1. 
Shapiro teaches wherein the positional information acquired by the processor is positional information determined from a machining program for machining the workpiece with the laser or positional information determined by a position detector configured to drive the at least one drive shaft (0055 “the position and orientation of the optical elements inside the head 160 can be varied to adjust the position, angle, or focal point of a laser beam. For example, mirrors can be shifted or rotated, lenses translated, etc. The head 160 can be mounted on a translation rail 170 that is used to move the head 160 throughout the enclosure.” 0003, 0190 positional information is determined for machining the workpiece with the laser based on adjustments).

Claim 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro et al (US PUB. 20170235293, herein Shapiro) in further view of Hasebe et al (US PUB. 20030216830, herein Hasebe) in further view of Kurokawa et al (US PUB. 20160082545, herein Kurokawa). 

Regarding claim 3, Shapiro and Hasebe teach the machining route display device according to claim 1.
Shapiro further teaches wherein the first acquired by the processor is a laser output value of the laser outputted form the laser machining head (0133 “to determine a minimum power to make a cut with a laser cutter, cuts of increasing power can be made until the material 140 is penetrated. Cuts of lower power can be measured for cases in which the user wishes to mark but not penetrate the surface. The camera can also capture how cuts at different power levels, speeds, and so on, will look like. For example, light-color plywood may get slightly darker when the laser is activated at 20% power at maximum speed.”).
Shapiro and Hasebe do not teach and the second data acquired by the processor is a measure of gap between the laser machining head and the workpiece.
Kurokawa does teach and the second data acquired by the processor is a measure of gap between the laser machining head and the workpiece (0043 “When moving the machining head 24 in G00, it is performed in a state in which the machining head 24 has been raised to a position (Z-shaft coordinates) higher than a predetermined value (retraction height).”, 0044, 0045 “When moving the machining head 24 in G01, while adjusting the height of the machining head 24 such that the distance between the machining head 24 and the workpiece 5 becomes shorter than the case of the rapid traverse command”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the laser head route displaying teachings of Shapiro with the NC machining color based displaying of route data teachings of Hasebe with the NC programming generation teachings of Kurokawa since Kurokawa teaches a means for performing laser machining in a short time while preventing machining defects (0009). 

Regarding claim 5, Shapiro and Hasebe teach The machining route display device according to claim 4.
Shapiro further teaches wherein the first data acquired by the processor is a laser output value of the laser outputted from the laser machining head (0133 “to determine a minimum power to make a cut with a laser cutter, cuts of increasing power can be made until the material 140 is penetrated. Cuts of lower power can be measured for cases in which the user wishes to mark but not penetrate the surface. The camera can also capture how cuts at different power levels, speeds, and so on, will look like. For example, light-color plywood may get slightly darker when the laser is activated at 20% power at maximum speed.”), 
the second data acquired by the processor is reflected light reflected by the laser on the workpiece (0092 “The cameras can also detect scattered light, for example if a user is attempting to cut a reflective material.”, 0148).
Shapiro and Hasebe do not teach and the third data acquired by the processor is a measure of  gap between the laser machining head and the workpiece.
Kurokawa does teach and the third data acquired by the processor is a measure of  gap between the laser machining head and the workpiece (0043 “When moving the machining head 24 in G00, it is performed in a state in which the machining head 24 has been raised to a position (Z-shaft coordinates) higher than a predetermined value (retraction height).”, 0044, 0045 “When moving the machining head 24 in G01, while adjusting the height of the machining head 24 such that the distance between the machining head 24 and the workpiece 5 becomes shorter than the case of the rapid traverse command”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the laser head route displaying teachings of Shapiro with the NC machining color based displaying of route data teachings of Hasebe with the NC programming generation teachings of Kurokawa since Kurokawa teaches a means for performing laser machining in a short time while preventing machining defects (0009). 

Relevant Prior Art 
	Palmer et al (US PAT. 5830150) has been determined to be relevant prior art since Palmer teaches a means for determining the shade of colors for variables based on the magnitude of the variable. 

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 6 that the instant application teaches in fig. 3 that the operator can recognize the relationship between machining route and the laser output and the gap amount and recognize the location and cause of the defect in contrast to Shapiro which teaches using marks to provide reference points and Hasebe which teaches colored tool locus. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the relationship between machining route and the laser output and the gap amount and recognize the location and cause of the defect) are not recited in the rejected claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
It is also noted that Hasebe teaches use of shading to express the magnitude of machining data (0078). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            

/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116